DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 6-21, 23, and 26 are pending.  Claims 1-2, 6-16, 20, and 26 are withdrawn as being directed to a non-elected invention.  Claims 17 and 19 were amended in the Reply filed 5/24/2022. Claims 17-19, 21, and 23 are presently considered. 

Election/Restrictions
Applicant's election with traverse of Group II (original claims 17-19, 21, and 23) and the species of Compound 23 attached to trastuzumab (see, e.g., Spec. at Compound 23, pages 59-65) in the reply filed on 1/14/2022 is acknowledged.  The traversal was not found persuasive for reasons of record, and the requirement was deemed proper and made final.
	The originally elected species is Compound 23 attached to trastuzumab as disclosed at Example 3 (see, e.g., Spec. at Compound 23, pages 59-65) in the reply filed on 1/14/2022 is acknowledged, and the elected compound is understood to be trastuzumab conjugated to 

    PNG
    media_image1.png
    329
    1333
    media_image1.png
    Greyscale

Accordingly, the claimed invention is a product, and the elected species is trastuzumab-conjugated Compound 23 (see, e.g., instant claim 19, wherein Q is -CH2-).  The originally elected species is reasonably inferred to fully satisfy all structural requirements set forth in instant claims 17-19, 21, and 23.
Following an extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), examination has not been extended beyond the originally elected species of Compound 23 at this time, and claims directed to non-elected species have been withdrawn. 
Claims 1-2, 6-16, 20, and 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 17-19, 21, and 23 have been examined.

Priority
	The Foreign Priority claim to GB1817088.6 filed on 10/19/2018 is acknowledged.

Sequence Listing
The prior objection for not complying with 37 C.F.R. 1.821(b)-(e) is overcome by the amendments to the Specification filed 5/24/2022. 

Claim Interpretation and Examiner Notes
For purposes of examination and applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 17 is representative of the pending claim scope.  
Amended claim 19, wherein Q’ is “-CH2-” and L is trastuzumab is understood to be the originally elected species, which is reasonably understood to satisfy all structural limitations of instant claims 17-19, 21, and 23.  The pending claim scope is discussed below.  The amendment filed 5/24/2022 is understood to have revised the structure at claim 19 such that “Q” was replaced by “Q’”.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The originally elected species is understood to be trastuzumab-conjugated Compound 23 (see, e.g., instant claim 19, wherein Q’ is -CH2-), which is understood to comprise the structure of L-(DL), wherein “L” is Trastuzumab (e.g., CAS No. 180288-69-1), and wherein DL comprises the structure shown at instant claim 19, namely:

    PNG
    media_image2.png
    222
    693
    media_image2.png
    Greyscale

This structure satisfies the structural requirements of instant claims 17-19, 21, and 23 as follows:  R21 and R11b are each -OH; R6’ and R6 are hydrogen; R7 and R7’ are -OMe (i.e., -OR, wherein R is C1-C12 alkyl in amended claim 17 as filed 5/24/2022); R9’ and R9 are hydrogen; Y and Y’ are Oxygen; R” is -CH2-Q’-CH2; Q’ is -CH2-; R20 is (iii) and RZ is (z-vi) and RZC is (CH2CH2)2Me; RLL is (IIIa) as shown at amended claim 17 as filed 5/24/2022; GLL at claim 17 is GLL1-1 at claim 18; p is 1; and each of X and the Q of IIIa at amended claim 17 are the structures shown at claim 19 in the corresponding positions.  The originally elected species is understood to correspond to CAS No. 1201630-41-2 and the unconjugated form (without trastuzmab) corresponds to CAS No. 2416048-49-0.
	PBD dimers are understood to have the general structure shown at Figure 1 of Antonow1 on 2816, reproduced in part below:

    PNG
    media_image3.png
    153
    716
    media_image3.png
    Greyscale

One of ordinary skill in the PBD arts would reasonably understand biologically equivalent forms of PBDs (see, e.g., Antonow at 2817 at Fig. 2), the mechanism of action of PBDs (see, e.g., Antonow at 2817-2818 at §§ 1.4, Fig. 4, Fig. 5), and general utility of PBDs (see, e.g., Antonow at 2859 at col II at 2nd full ¶).  Furthermore, one of ordinary skill in the art would appreciate that PBDs can occur naturally, including Chicamycin (CAS NO. 119791-48-9) and Abbeymycin (CAS NO. 108073-64-9), which each have an -OH moiety at the corresponding C2 position (see, e.g., Antonow at Fig. 3 on 2817).
	Additional claim interpretations are provided below.

Claim Objections
The previous objections to claims 17 and 19 as set forth in the previous action have been overcome by the amendments to claims 17 and 19 as filed 5/24/2022. 

Withdrawn Claim Rejections
The rejection of claims 17-18, 21, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to claim 17 as filed 5/24/2022.

Maintained or Revised Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0028917 A1 (Jan. 31, 2013; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein. Additional claim interpretations are set forth below.
US’917 teaches and discloses antibody-drug conjugate compounds comprising an antibody conjugated to a PBD or PBD dimer (see, e.g., US’917 at ¶[0735], ¶[1232], Figure 1b, claims 46-54, 65 and 72).  Specifically, US’917 teaches conjugates having the formula: Ab-(L-D)p (see, e.g., US’917 at claim 46), wherein “Ab” is an antibody such as trastuzumab (see, e.g., US’917 at claims 49-50), wherein “p” is 1-4 (see, e.g., US’917 at claims 52-53), and wherein the compound may have the structure exemplified at Figure 1b and claim 54 (see, e.g., US’917 at ¶[0735], Table 1 at ¶[1227], ¶[1232], Figure 1b, claims 46-54, 65 and 72).  Regarding instant claims 17-19, 21, and 23, US’917 teaches and reduces to practice ADC 115, which is identified as “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”, wherein the Drug-linker is compound 58, (see, e.g., US’917 at ¶[1200], Table 1 at ¶[1227], ¶[1232], Fig. 1b, but see footnote 2 below; ADC 115 is understood to be an antibody-conjugate drug corresponding to SJG-136 - see id. at ¶[0005]).  Accordingly, the compound of ADC 115 is understood to have the following structure: 

    PNG
    media_image4.png
    380
    1031
    media_image4.png
    Greyscale
2
(see, e.g., US’917 at ¶[0735], ¶[1200], ¶[1232], Table 1, Compound 58, Figure 1b, claims 46-54, 65 and 72, see footnote below).  Therefore, the compound of ADC 115 satisfies the structural requirements of the instant claims as follows: instant R21 and R11b are each -OH; instant R6’ and R6 are hydrogen; instant R7 and R7’ are -OMe; instant R9’ and R9 are hydrogen; instant Y and Y’ are Oxygen; R” is -CH2-Q-CH2; Q is -C3H6-; GLL at claim 17 is GLL1-1 at claim 18; p is 1; R20 is 

    PNG
    media_image5.png
    108
    519
    media_image5.png
    Greyscale
;
and RLL is (IIIa) as shown at instant claim 17 having the structure

    PNG
    media_image6.png
    135
    761
    media_image6.png
    Greyscale

wherein “Ab” is trastuzumab, “n” is 8 (i.e., PEG8), p is 1-4 (see, e.g., US’917 at ¶¶[0735], [1227], [1232], Table 1, Figure 1b, claims 46-56, wherein claim 56 identifies that n is 4 or 8).  Regarding instant claim 23 and the general utility of antibody-drug conjugates, US’917 explicitly teaches and discloses that such conjugates can be utilized in pharmaceutical compositions for use as medicaments in the treatment of cancer (see, e.g., US’917 at claims 57-61, ¶¶[0009]-[0012]).
Accordingly, the prior art teaches and discloses a compound comprising the genus recited at instant claim 19 wherein Q is “C3H6”, except for the single position corresponding to C2 and C2’ (compare instant claim 19 and 19(b) with US’917 at Fig. 1b and final compound recited at claim 54).  
	The prior art differs from the claimed invention as follows: The prior art compound of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), differs from the claimed invention in a single respect: ADC 115 comprises a C2 and C2’ moiety of “=CH2” rather than “-OH”.  ADC 115 differs from the originally elected species in the same respect, and additionally comprises a Q’ of C3H6 rather than -CH2-. 
	Regarding Q, ADC 115 comprises a “Q” of C3H6, but informs artisans that the disclosed inventions may be dimers connected via a C3-12 alkylene chain (see, e.g., US’917 at claims 1, 35, 36, 62, and 64).  Accordingly, and artisan would readily appreciate that the disclosed compounds, such as ADC 115, could be predictably varied by changing the total length of the chain from C5H10 to any total length ranging from C3H6 (corresponding to a Q’ of CH2) to C12H24 as described and claimed by US’917.
	Regarding the C2 and C2’ positions, US’917 explicitly teaches, claims, and informs artisans that the C2 and C2’ positions (referred to in US’917 as R2 and R2”) may be either -OH or =CH2 (see, e.g., US’917 at claims 1, 35, 36, 62, and 64).  Such a change would predictably continue to yield Antibody-drug conjugates utilizable in pharmaceutical compositions and predictably used as medicaments in the treatment of cancer (see, e.g., US’917 at claims 57-61, ¶¶[0009]-[0012]).
	In sum, the prior art teaches and discloses a nearly identical compound (differing from the claimed invention at C2/C2’ which are =CH2 rather than -OH; differing from the elected species in the same way and additionally at the Q (or R”) position), which is used in the same applications presently described, namely in the treatment of cancer and tumors.  Furthermore, these differences are explicitly taught by the prior art and presumed to have the same functionality taught and disclosed by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: First, per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”  Here, the structure of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”) is identical at all positions to the claimed invention except at the C2/C2’ positions, and therefore the compound is extremely similar, and has the same utility, namely usage as a therapeutic in the treatment of cancer.  Accordingly, the claimed invention is prima facie obvious (see, e.g., MPEP § 2144.09(I)).  Second, per MPEP § 2143(I)(A), the invention is the combination of prior art elements (i.e., PBD monomers, dimers, linkers, etc.) according to known methods to predictably arrive at an antibody-drug conjugate having the same utility identified in the prior art, namely the treatment of cancer; furthermore, each element merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).  Third, per MPEP § 2143(I)(B), the claimed invention is the simple substitution of “-OH” in place of “=CH2” in the prior art structure of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), exactly as taught and claimed by US’917, wherein such simple substitution would yield predictable results, namely an antibody-PBD dimer conjugate suitable for use in the treatment of cancer exactly as suggested by the prior art (see, e.g., MPEP § 2143(I)(B)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make and use antibody conjugated PBD dimers as explicitly taught, disclosed, and suggested by the prior art.
Addition, to date, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.  The closest prior art of record is ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”).
Accordingly, claims 17-19, 21, and 23 are rejected.


Claims 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0028917 A1 (Jan. 31, 2013; cited in previous action) as applied to claims 17-19, 21, and 23 above, and further in view of Konishi et al. (Chicamycin, A New Antitumor Antibiotic II. Structure Determination of Chicamycins A and B, The Journal of Antibiotics, page 200-206 (Mar. 1984); hereafter “Konishi” ; cited in previous action) and US 2017/0362330 A1 (Dec. 21, 2017; cited in previous action).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein. Additional claim interpretations are set forth below.  The instant rejection has been set forth herein to establish additional rationales for establishing obviousness.
The teachings of US’917 as applied to instant claims 17-19, 21, and 23 have been set forth above and those teachings are incorporated into the instant rejection.  In sum, US’917 discloses a genus of antibody-drug conjugate compounds, and explicitly reduces to practice ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), which differs from the originally elected species at least because ADC 115 comprises a C2 and C2’ moiety of “=CH2” rather than “-OH”.  
The prior art differs from the claimed invention as follows: The prior art compound of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”, i.e., an antibody-conjugated SJG-136 derivative), differs from the claimed invention at least because ADC 115 comprises a C2 and C2’ moiety of “=CH2” rather than “-OH”. Therefore, a pertinent question is simply whether there exists additional guidance in the prior art would reasonably direct an artisan to utilize “-OH” at the C2 and C2’ position of the PBD antibody-drug conjugates disclosed by US’917.
Konishi teaches and discloses two PBD monomers identified as Chicamycin A and Chicamycin B, which are positively identified as antitumor antibiotics (see, e.g., Konishi at title, abs, 200 at 1st to 2nd ¶¶, 200 at Fig. 1, 204 at Discussion).  Chicamycin A and B have the following structures:

    PNG
    media_image7.png
    270
    790
    media_image7.png
    Greyscale

Accordingly, Konishi directs artisans to antitumor PBDs having a C2/C2’ of -OH, and informs artisans that such structures correspond to naturally occurring antitumor antibiotics.  US’330 pertains to antibody-drug conjugates (see US’330 at abs) and is cited herein to establish that PBD dimers comprising a chicamycin dimer for use in antibody-drug conjugates had previously been disclosed in the prior art for use in immunoconjugates (see, e.g., US’330 at abs, ¶¶[0235-[0236], [0240]-[0241], [0549] disclosing “[c]hicamycin (and dimers thereof)”, claim 1, 24, 28, 30, 36, and 41 claiming immunoconjugates wherein the drug is selected from a group including “[c]hicamycin (and dimers thereof)”).  Accordingly, in view of US’330 and Konishi, an artisan would readily appreciate that “[c]hicamycin (and dimers thereof)” were known in the prior art, and could be predictably and expectedly utilized in immunoconjguates with a reasonable expectation of success.  Furthermore, in view of the primary reference, an artisan would readily appreciate how to make and utilize an antibody-drug conjugate comprising a chicamycin dimer as suggested by US’330.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason: Per MPEP § 2143(I)(B), the claimed invention is the simple substitution of a chicamycin dimer as suggested by Konishi and US’330 in place of the SJG-136 portion of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”) as taught by the primary reference (e.g., the equivalent of simply substituting “-OH” in place of “=CH2” at the C2/C2’ positions in ADC115), which would predictably and expectedly yield a chicamycin dimer-substituted derivative of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”, which would be predicted and expected to have the same utility as an antitumor/anticancer agent (see, e.g., MPEP § 2143(I)(B)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make and use antibody conjugated PBD dimers in antibody-drug conjugates, including chicamycin dimers, as explicitly taught, disclosed, and suggested by the prior art.  Furthermore, it is well-within the ordinary skill in the art to make and synthesize such compounds.
Additionally, to date, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.  The closest prior art of record is ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”).
Accordingly, claims 17-19, 21, and 23 are rejected.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. Applicant traverses the remaining rejections at pages 16-19 of the Reply (see, e.g., Reply filed 5/24/2022 at page 16 at 2nd full ¶ to 19 at final ¶), and these arguments are considered jointly below.
The correct structure of trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD is clarified by the Applicant at pages 16-17 of the Reply (see, e.g., Reply filed 5/24/2022 at page 16 at final ¶ to 17 at structure appearing prior to 1st ¶).  Applicant’s identification of the error present at Figure 1b and claim 51 of US’2013/0028917 A1 is acknowledged, but does not impact the finality of the instant action or the merits of the rejection as noted herein. First, the correct structure of trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD was previously searched and examined in view of the originally elected species using CAS SciFindern databases, wherein Compound 58 of US’917 includes an -OH group at the corresponding R21 and R11b positions (see, e.g., CAS Registry No. 1343476-52-7, which is Compound 58 of US’917).  Second, the rejection of record clearly identifies that the rejection is based upon the structure of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”, which was literally and correctly identified in the prior rejection as differing from the originally elected species at a single position of C2/C2’, wherein positions R21 and R11b were correctly and explicitly identified as follows: “instant R21 and R11b are each -OH” (see, e.g., Action mailed 2/25/2022 at 8 at 1st partial ¶).  Third, the relevant issue amounts to a typographical error in the image of US’917 at Figure 1b, wherein US’917 shares a common inventor with the instant Application, and the Applicant was aware of the typographical error (see, e.g., Reply filed 5/24/2022 at page 16 at final ¶ to 17 at structure appearing prior to 1st ¶) and was aware that the correct structure of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” was literally identified by the Examiner.  Fourth, although the typographical error in the images of US’917 have been noted in the instant Final, the basic thrust of the previous rejections regarding the obviousness of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” remains the same and Applicant has been given a fair opportunity to react to the rejections of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” with respect to embodiments wherein “instant R21 and R11b are each -OH” or as shown in the erroneous images of structures in US’917 (see, e.g., MPEP §§ 706.07(a), 1207.03(a)(II); see also MPEP § 714.04).  In sum, because the same structure is being cited and relied upon to support structural obviousness as identified in the previous rejection (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” wherein “instant R21 and R11b are each -OH”), and Applicant has had a fair opportunity to respond, such clarification does not constitute a new ground of rejection (see, e.g., MPEP §§ 706.07(a), 1207.03(a)(II); § 714.04). 
At page 17, it is the Examiner’s understanding that Applicant mistakenly suggests that there are two structural differences between the instantly claimed genus of compounds and the prior art structure of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” (see, e.g., Reply filed 5/24/2022 at 17 at 1st full ¶).  However, Applicant only identifies the single, structural difference of C2/C2’ of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”) differing exactly as noted in the rejection (see, e.g., rejection above, noting that ADC 115 comprises a C2 and C2’ moiety of “=CH2” rather than “-OH”).  This single, structural difference was explicitly identified and addressed in the rejections set forth above.  Therefore, all arguments alleging a second structural difference between the claimed invention and the closest prior art of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” are not persuasive because no secondary structural difference was actually identified by Applicant.  
At page 17, it is the Examiner’s understanding that Applicant is alleging that although the prior art teaches the same “capping group” present in the elected species, the prior art does not disclose the Applicant’s rationale for utilizing such prior art structures (see, e.g., Reply filed 5/24/2022 at 17 at 1st full ¶ to 18 at 1st partial ¶, discussing the capping of a second free amine).  This rationale has been fully considered but not found persuasive for the following reasons: 
First, the pending claim scope does not recite functional limitations regarding the usage of capping groups (see, e.g., Reply filed 5/24/2022 at 17 at 1st full ¶ to 18 at 1st partial ¶).  Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., functional limitations pertaining to masking and capping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the rationale relied upon by the Applicant is neither disputed nor dispositive of obviousness because, per MPEP § 2144(IV), the Examiner may rely upon a rationale that differs from the Applicant’s rationale.  Per MPEP § 2144(IV), [t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").  Here, the Examiner’s rationale supporting a determination of prima facie obviousness is set forth in the rejection under MPEP § 2144.09(I), MPEP § 2143(I)(A), and MPEP § 2143(I)(B).  Critically, Applicant fails to acknowledge, dispute, or address the Examiner’s specific rationales for establishing obviousness.
Third, in response to applicant's argument that the prior art “capping group” of US’917 can be utilized advantageously with particular C2/C2’ substituents explicitly disclosed by the prior art does not overcome the obviousness of such structures under MPEP § 2144.09(I), MPEP § 2143(I)(A), and MPEP § 2143(I)(B), because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, such structures were clearly taught and disclosed in the prior art, and one of ordinary skill in the art would reasonably predict and expect in view of the US’917 disclosure that such compounds could be predictably utilized to as antibody-conjugated PBD dimers exactly as explicitly taught, disclosed, and suggested by the prior art.
Fourth, Applicant’s arguments regarding intended use and intended results fails to unambiguously identify how the products and structures presently claimed patentably differ from the modified structures of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”) as suggested and rendered obvious in view of the prior art in view of the rationales set forth above under MPEP § 2144.09(I), MPEP § 2143(I)(A), and/or MPEP § 2143(I)(B).
Accordingly, arguments alleging that Applicant utilized a prior art structure for a different purpose not disclosed in the prior art, that Applicant discovered additional benefits that flow from the teachings of the prior art, or that Applicant is attempting to claim compounds possessing an unclaimed functionality that would flow from the teachings of the prior art or otherwise not yield an unexpected result relative to the closest prior art of record (see, e.g., Reply filed 5/24/2022 at 17 at 1st full ¶ to 18 at 1st partial ¶), is not persuasive for at least the reasons set forth above.
	At page 18, it is the Examiner’s understanding that Applicant is alleging unexpected results (see, e.g., Reply filed 5/24/2022 at 18 at 1st partial ¶ to 19 at 1st partial ¶).  A prima facie case of obviousness under MPEP § 2144.09(I), MPEP § 2143(I)(A), and/or MPEP § 2143(I)(B) has been placed on record (see rejection, above). Per MPEP § 716.02, a prima facie case of obviousness can be overcome by a showing of unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02.  Here, the arguments and evidence proffered by the Applicant (see, e.g., Reply filed 5/24/2022 at 18 at 1st partial ¶ to 19 at 1st partial ¶) but is insufficient to establish unexpected results under MPEP § 716.02.  In brief, the burden is on the Applicant to establish results are unexpected, unobvious, and also of both statistical and practical significance (see, e.g., MPEP §§ 716.02(a), 716.02(b)(I)-(II)), but here no statistical significance is provided at all, and therefore it is unknown if any alleged results are statistically significant or if such alleged results fall well-within the range of experimental error.  Additionally, the closest prior art of record is ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), but the proffered evidence provides no comparison of the claimed invention relative to the closest prior art of record as required by MPEP § 716.02(e).  Furthermore, the claimed genus is combinatorial and encompasses >trillions of species, and it is unclear how results using a single species can be extended to the entire vast and highly diverse genus presently claimed as required by MPEP § 716.02(d).  In addition, the alleged results have not been set forth in the form of a declaration as required by MPEP § 716.02(g).  Accordingly, the allegations of unexpected results have been fully considered but are insufficient to establish unexpected results sufficient to overcome prima facie obviousness as described at MPEP § 716.02, at least because the proffered data fails to satisfy the requirements of MPEP §§ 716.02(a), (b), (d), (e), and (g).   Therefore, all arguments premised upon the existence of unexpected results have been fully considered but not found persuasive. 
	At page 18 of the Reply, Applicant ambiguously alleges 
Alternatively, a conjugate of compound 1 with a linking group at one N10 position could not be prepared. 
(see, e.g., Reply filed 5/24/2022 at 18 at 1st full ¶).
Applicant does not elaborate on this statement or how it differentiates the claimed invention relative to the prior art.  Statements regarding inoperability of the prior art should be filed per MPEP § 716.07 as evidence is required to rebut the presumption of operability of the prior art (see, e.g., MPEP § 2121(I)).  Similarly, if Applicant means to suggest the existence of skepticism of experts, such evidence should be filed per MPEP § 716.05 as evidence is required to establish skepticism of experts.  In the absence of further elaboration or explanation, or evidence as required by MPEP § 716.05 or § 716.07, such statements are understood to be conjecture and/or arguments of counsel unsupported by objective evidence. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
	At page 19 of the Reply, it is the Examiner’s understanding that Applicant is alleging a lack of a reasonable expectation of success (see, e.g., Reply filed 5/24/2022 at 19 at 1st partial ¶, alleging that “one of skill in the art would not have found the desirable activity of this conjugate predictable or obvious”; see also id. at 19 at 3rd full ¶, alleging that “one of skill in the art would have no expectation of successfully using such compounds as antibody-drug conjugates”).  This is not persuasive as follows:
First, opinions regarding what an artisan would or would not have found “desirable” amount to speculation and conjecture unsupported by objective evidence, and therefore are not persuasive.
Second, the requirements for establishing a reasonable expectation of success are discussed at MPEP § 2143.02, which identifies that “obviousness does not require absolute predictability” but instead only requires “at least some degree of predictability”; and further identifies that a reasonable expectation of success exists when “all the claimed elements were known in the prior art”, “one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions”, and wherein “the combination would have yielded nothing more than predictable results to one of ordinary skill in the art”, wherein the “predictability is determined at the time the invention was made” (see, e.g., MPEP § 2143.02, § 2143.02(I)-(III)).  
Third, here, the prior art disclosed overlapping species in common with the instantly claimed genus, including embodiments of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”) comprising C2/C2’ positions of -OH because US’917 explicitly teaches, claims, and informs artisans that the C2 and C2’ positions (referred to in US’917 as R2 and R2”) may be either -OH or =CH2 (see, e.g., US’917 at claims 1, 35, 36, 62, and 64).  Accordingly, all components were clearly taught and known in the prior art, and were combinable using methods known in the prior art (see, e.g., MPEP §§ 2121(I), 2123(I)-(II)).  Wherein, at the time of filing, in view of US’917, an artisan would have readily predicted and expected that such compound would predictably continue to yield Antibody-drug conjugates utilizable in pharmaceutical compositions and predictably usable as medicaments in the treatment of cancer exactly as taught and suggested by the prior art (see, e.g., US’917 at claims 57-61, ¶¶[0009]-[0012]).  Accordingly, a reasonable expectation of success has been established on record in each rejection per MPEP § 2143.02 and § 2143.02(I)-(III).  
Fourth, Applicant’s conclusory statements are unsupported by objective evidence and fails to address the merits of the rejection (see, e.g., Reply filed 5/24/2022 at 19 at 1st partial ¶, 19 at 3rd full ¶).  Critically, Applicant fails to identify or explain their position, with sufficient specify, by explicitly identifying why an artisan would not reasonably infer that a modified ADC 114 compound possessing a C2/C2’ of -OH would not have been predicted and expected to be usable as a pharmaceutical composition for use in the treatment of cancer exactly as suggested by the prior art.  Accordingly, the merits of the rejection regarding predicted and expected use are not specifically disputed.
Fifth, if Applicant means to allege that the prior art did not provide a reasonable expectation of successfully achieving the alleged additional advantages only identified in the instant disclosure (see, e.g., Reply filed 5/24/2022 at 19 at 1st partial ¶, 19 at 3rd full ¶), then this is neither disputed nor dispositive of prima facie obviousness or a reasonable expectation of success because predictability is determined at the time of filing (see, e.g., MPEP § 2143.02(III)).  Here, the instant disclosure and results that Applicant is attempting to rely upon were not in the prior art at the time of filing, and therefore cannot be properly utilized to determine what would have been predicted at or before the time of filing (see, e.g., MPEP § 2143.02(III)).  Such attempts to dispute the existence of prima facie obviousness and/or a “reasonable expectation of success” by improperly importing and applying portions of the instant disclosure (or post-filed documentation) constitutes improper hindsight bias because it amounts to an attempt to improperly determine predictability at the present date rather than at the time of filing (see, e.g., MPEP § 2143.02(III)).  Accordingly, such arguments are insufficient to refute that a prima facie case of obviousness has been established under MPEP § 2144.09(I), MPEP § 2143(I)(A), and MPEP § 2143(I)(B).  However, Applicant is advised that an established case of prima facie obviousness may be overcome by evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02.
Accordingly, all arguments alleging a lack of a reasonable expectation of success or lack of predictability, have been fully considered but not found persuasive for at least the reasons set forth above.  In brief, conclusory statements regarding attempts to improperly apply predictions based upon materials not within the scope of the prior art at the time of filing is not persuasive. Here, the predicted and expected results are explicit in the prior art, namely such compounds would be predicted and expected to have use as pharmaceutical agents for the treatment of cancers (see, e.g., US’917 at claims 57-61, ¶¶[0009]-[0012]).  Therefore, such arguments are not persuasive and fail to address the merits of the rejection.
	At page 19, it is the Examiner’s understanding that Applicant is alleging that “neither US’330 nor Konishi address the issue of avoiding cross reaction with the C2-OH group and offer no teaching or suggestion of modifying the compounds at the N10 position” (see, e.g., Reply filed 5/24/2022 at 19 at 3rd full ¶).  This is neither disputed nor dispositive of obviousness because, per MPEP § 2144(IV), the Examiner may rely upon a rationale that differs from the Applicant’s rationale for arriving at the same compound.  Here, the Examiner’s rationales are set forth in the rejections under MPEP § 2144.09(I), MPEP § 2143(I)(A), and MPEP § 2143(I)(B); Applicant fails to address the merits of these rationales with specificity.  Therefore, applicant's arguments regarding additional advantages of using the prior art compounds (e.g., avoiding cross reaction with the C2-OH group) do not overcome the obviousness of such structures under MPEP § 2144.09(I), MPEP § 2143(I)(A), and MPEP § 2143(I)(B), because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985.  Furthermore, as noted in the preceding paragraph, Applicant’s position appears to erroneously rely upon improper hindsight by attempting to improperly import and apply knowledge which was available only after filing to determine the predictability of US’917; which does not reflect US Patent practice (see, e.g., MPEP § 2143.02(III), noting that predictability is determined at the time of filing).  Here, the predicted and expected results relied upon to establish prima facie obviousness are set forth in the prior art documents, namely such compounds would be predicted and expected to have use as pharmaceutical agents for the treatment of cancers (see, e.g., US’917 at claims 57-61, ¶¶[0009]-[0012]).  
If Applicant means to allege that the prior art is inoperable and that in view of US’917 an artisan would not be enabled to “modify[] the compounds at the N10 position” (see, e.g., Reply filed 5/24/2022 at 19 at 3rd full ¶), this is not persuasive because it amounts to a conclusory statement unsupported by objective evidence, and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Applicant is advised that statements alleging, suggesting, or regarding inoperability of the prior art should be filed per MPEP § 716.07 because evidence is required to rebut the presumption of operability of the prior art (see, e.g., MPEP § 2121(I)).  Similarly, if Applicant means to suggest or allege the existence of skepticism of experts, such evidence should be filed per MPEP § 716.05 as evidence is required to establish skepticism of experts.  Here, the prior art clearly shows and discloses the existence of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), which is clearly and unambiguously modified at the N10 position, and therefore such statements appear contradicted by all objective evidence currently of record.  Therefore, such arguments are not persuasive. 
No unexpected results have been placed on record at this time commensurate in scope with the requirements of MPEP § 716.02.
Accordingly, all arguments set forth in the Reply have been fully considered but not found persuasive for at least the reasons set forth above.  Accordingly, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendment or address a typographical error present in the prior art as explained above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO 2011/130598 A1 (Oct. 20, 2011) corresponds to PCT/US2011/032632 and US 2013/0028917 A1 (Jan. 31, 2013) as cited above.  It is cited herein with a substance table beginning at page 242 which identifies the CAS Registry numbers corresponding to the disclosed substances set forth therein. Compound 58 of WO’598 and US’917 includes an -OH group at the corresponding R21 and R11b positions and is identified as CAS Registry No. 1343476-52-7 at page 251 of WO’598.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Antonow et al., Synthesis of DNA-Interactive Pyrrolo[2,1-c][1,4] benzodiazepines (PBDs), Chem. Rev., vol. 111:2815-2864 (2011); hereafter “Antonow”; at 2815 at §§ 1.1)
        2 This modified image from US’917 identifies a typographical error at the position marked with “*” because the corresponding position of R21 is -OH in Compound 58, but the images at Fig. 1b and claim 54 of US’917 incorrectly shows a compound wherein R21 is -H.  As noted in the previous rejection, R21 in Compound 58 was examined with the understanding that R21 was -OH (see, e.g., US’917 at Table 1 at ¶[1227], which identifies that “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” comprises the “Drug-linker Compound” of “58”, wherein “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD” and Compound 58 are properly described at ¶¶[1200], [1227], [1232], and at page 73 of US’917, as correctly having an R21 of -OH).  Accordingly, the correct structure was examined by the Examiner in the previous action, which clearly identified that “instant R21 and R11b are each -OH” as found at page 8, 1st partial ¶, of the Rejection mailed 2/25/2022.